DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 has been amended to recite “a discrete potion.” It is assumed the correct word is “portion” but clarification is required. Claim 22 is missing a period which renders it indefinite as it is unclear whether some part of the claim is missing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deem (US 2010/0125266).
Regarding claims 1-3 and 8 Deem discloses a method for dividing a fibrous structure including the steps of positioning a balloon (36, fig. 3B) with a blade (32) proximate a fibrous structure (34), expanding the balloon outwards to tension/manipulate the fibrous structure across the blade (“held under tension by the inflated balloon” paragraph [0050], see also “stretched tissue” [0023] and claim 41 and “stretched ligament” [0054]), and activating the cutting element to weaken or cut the fibrous structure (34a). Note that actual use of any cutting element is understood to be “activating” the cutting element.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Deem.
Regarding claims 4-7, the embodiment of Deem discussed above does not specifically discuss the use of RF energy. However RF energy in unipolar or bipolar modes is discussed in another embodiment ([0052]). Therefore, at the time the application was filed, it would have been obvious to use any commonly known cutting methodology to cut stretched tissue using the method of Deem, including RF unipolar or bipolar energy as taught by Deem, to produce the predictable result of cutting tissue.

Claims 9-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of McCormack (US 2011/0306996)
Regarding claims 9, 11-16 and 18, Deem does not disclose the step of using one or more sensing element, stimulating element, or sensing/stimulating element for stimulating and monitoring for the presence of neurological activity. Deem also does not disclose the step of adjusting a position/orientation of the device based on the presence of a nerve. McCormack discloses a compressed nerve treatment device with embodiments that use neuroelectrical sensing ([0289]) alone or in the presence of stimulation ([0224], [0291]) to ensure that the nerve is not damaged by the procedure. McCormak also discloses the step of repositioning the device if it is in an undesirable location on the basis of measured nerve activity ([0289]). Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Deem with any combination of neuroelectrical sensing and stimulation elements, separately or together, as taught by McCormack so that the method of Deem can also include the steps of stimulating and sensing nervous tissue for the purposes of safe and effective cutting of a fibrous structure.
Regarding claims 10, since McCormack does not disclose a balloon, it also does not disclose where on the balloon the sensor and/or stimulator are located. However, Applicant has not attributed any unexpected result to the positioning of the sensor, and it is clear that depending on the particulars of the procedure nerves may end up in any orientation relative to the balloon of Deem after insertion. Therefore, at the time of the application it would have been obvious to place one or more sensors and/or stimulators at any number of positions on or around the balloon of Deem-McCormack that would produce the predictable result of allowing a user to know where, in relation to the balloon, nerves are located.  

 Allowable Subject Matter
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While the examiner maintains that Deem reasonably teaches using an expandable member to stretch/tension tissue, Deem does not disclose the version of this expanding and cutting recited in claim 22. Further, the prior art does not teach or suggest the combination of steps recited in claims 1 and 22. 

 Response to Arguments
Applicant's arguments filed 15 March 2021 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant’s amendments and arguments are clear, helpful, and intended to define around the device of Deem. However, claims are to be given their broadest reasonable interpretation which, as applicant notes on page 7 of the remarks, does not include reading limitations from the specification into the claims. The relevant portion of the claim, even as amended, only requires the step of using an expandable member to exert pressure on a tissue as part of a cutting procedure. There is no meaningful difference between “stretch” and “tension” for example (note the words are used interchangeable in the specification). The word “taut” is interpreted broadly to be any change in the forces acting on tissue to facilitate cutting, because a narrower interpretation would result in an indefiniteness issue as “taut” would then be a term of degree: how “taut” must tissue be before it is as “taut” as the claim requires? Similarly, the new “such that” language is interpreted broadly as “wherever the fibrous structures contacts the cutting element is a discrete portion,” because a narrower interpretation would result in an indefiniteness issue due to a lack of clarity about the boundary between a discrete portion and non-discrete portion. In summary, Deem clearly teaches stretching tissue to facilitate a cut and the new claim language is not narrow enough to define a distinct form of stretching tissue to facilitate a cut. In contrast, new claim 22 clearly articulates a step that is both absent from Deem and not found (in conjunction with the other steps recited by the claims) in the prior art.
Regarding claim 18, Applicant argues that McCormak does not provide information about whether the device is positioned appropriately and that it would not be obvious to modify Deem as taught by McCormak. It is noted that since the cutting element is disposed on the expandable member any disclosure about the position of one is necessarily a disclosure about the positioning of both, at least because the point of 
The fact that Deem and McCormak are devices for doing the exactly the same thing, treating compressed nerves (particularly in the carpal tunnel), is a significant reason why Applicant’s second argument is unpersuasive. Deem and McCormak have different structural features. However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Thus the obviousness rejection is not made on the basis that it would be obvious to, as Applicant suggests on page 9 of the remarks, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794